
	
		II
		110th CONGRESS
		1st Session
		S. 1416
		IN THE SENATE OF THE UNITED STATES
		
			May 16, 2007
			Mr. Smith (for himself,
			 Mrs. Lincoln, Mrs. Dole, Mr.
			 Allard, Mr. Kohl,
			 Mr. Dodd, Mr.
			 Ensign, and Mr. Levin)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to make
		  permanent the deduction for mortgage insurance premiums.
	
	
		1.Permanent deduction for
			 mortgage insurance premiums
			(a)In
			 generalSubparagraph (E) of
			 section
			 163(h)(3) of the Internal Revenue Code of 1986 (relating to
			 mortgage insurance premiums treated as interest) is amended by striking clause
			 (iv).
			(b)Effective
			 dateThe amendment made by this section shall apply to amounts
			 paid or accrued after December 31, 2007, and to amounts properly allocable to
			 any period after such date.
			
